Exhibit 10.2

Amendment to

NON-QUALIFIED STOCK OPTION AGREEMENTS

This Amendment hereby amends all outstanding Non-Qualified Stock Option
Agreements relating to non-qualified stock options granted to employees and
non-employee directors (collectively, the “Option Agreements”) under the 2006
Zebra Technologies Corporation Incentive Compensation Plan (the “Plan”) to
ensure that the Option Agreements qualify as stock rights that are exempt from
Section 409A of the Internal Revenue Code of 1986, as amended. The Option
Agreements are hereby amended effective as of the Grant Date by deleting
Section 3(c) in its entirety and replacing it with the following:

 

  “(c) Compliance with Federal and State Law. The Company reserves the right to
delay a Participant’s exercise of an Option if (1) the Company’s issuance of
Stock upon such exercise would violate any applicable federal or state
securities laws or any other applicable laws or regulations, or (2) the Company
reasonably determines that issuance of Stock would not be deductible under Code
Section 162(m). The Participant may not sell or otherwise dispose of the Option
Shares in violation of any applicable law. The Company may postpone issuing and
delivering any Option Shares as long as the Company reasonably determines to be
necessary to satisfy the following:

 

  (i) its completing or amending any securities registration or qualification of
the Option Shares or the Company or the Participant satisfying any exemption
from registration under any federal or state law, rule, or regulation;

 

  (ii) its receiving proof the Company considers satisfactory that a person
seeking to exercise the Option after the Participant’s death is entitled to do
so;

 

  (iii) the Participant complying with any requests for representations under
the Plan; and

 

  (iv) the Participant complying with any federal, state, or local tax
withholding obligations.”

Executed on this 2nd day of December, 2008.

 

ZEBRA TECHNOLOGIES CORPORATION

By:

 

/s/ Joanne Townsend

  Joanne Townsend

Its:

  Vice President, Human Resources

 

1